Case 1:18-cr-20668-DMM Document 575 Entered on FLSD Docket 04/29/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 18-20668-CR-MIDDLEBROOKS

  UNITED STATES OF AMERICA,

          Plaintiff,

          vs.

  EMANUEL GEORGE DASKOS,

          Defendant,

          and

  AMERIPRISE FINANCIAL SERVICES, LLC

          Garnishees.
                                                                                 /

          ORDER ON GOVERNMENT’S AGREED MOTION FOR APPROVAL OF
                STIPULATION AND ENTRY OF CHARGING ORDER

          THIS CAUSE having come before the Court upon the parties’ Agreed Motion and
  Stipulation Regarding Restitution and for the Entry of a Charging Order (D.E. 574), that Motion
  being GRANTED, it is ORDERED AND ADJUDGED that:
          1.) Defendant shall comply with all terms of the Stipulation Regarding Restitution,
                signed by the parties April 28, 2020 and shall pay a minimum of $5,000.00 monthly
                starting June 1, 2020.
          2.) The Writ of Garnishment served upon Ameriprise Financial Services, LLC is
                continued generally pursuant to the terms of the Stipulation and agreement of the
                parties.
          3.) A charging order shall enter as agreed and stipulated by the parties.
                    DONE AND ORDERED in chambers at Miami, Florida this 29th day of April,
  2020.




                                                                Donald M. Middlebrooks
                                                                United States District Judge

  cc: All Counsel of record
